Order reversed on the law, with ten dollars costs and disbursements, and motion to dismiss the complaint granted, with ten dollars costs. Plaintiff, executrix of one Rogers, seeks to foreclose a mortgage made by the defendants Tolkov to one Reilly, who is now the owner and holder thereof, on the theory that, at the request of the defendants, her testator paid the installments of principal and interest to Reilly pursuant to the terms of the bond and mortgage, and as a result became subrogated to some right in the security. Reilly is not even a party to this action, and is satisfied with his investment, which does not mature until November 17, 1934. Nevertheless, a stranger to him and to the title, making no claim under him, seeks in this action to foreclose his mortgage. The theory advanced to sustain the complaint is frivolous and without merit. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.